There is proof in the record which justified the commission in finding:
1. That Dean's death was caused by the rupture of an artery in his body a few inches from his heart.
2. That prior thereto he had been afflicted with arterio-sclerosis, with lime deposit through the coats of the artery; in other words, what is commonly spoken of as a hardened condition of the arteries. Blood vessels in this condition are "more liable to rupture." *Page 29 
3. That the exertion to which he was subjected a short time before his death by lifting the heavy pole would tend to weaken the wall of the artery and render it more liable to burst open. The rupture "generally takes place at the time of the exertion," and, ordinarily, is due to increased tension in the blood vessels. A slight electric shock would produce such tension.
4. A few seconds before his death, deceased, while working on the pole, had his right foot about 3 1/2 inches from the feed wire, carrying 500 volts, and his left hip was about 5 inches from another wire, carrying 2,300 volts. He was then pulling up lug screws on a line. This would necessitate some movement of his arms, if not of his entire body, but little exertion.
5. While so engaged, and when the head of the witness Baum, who had been working above him on the pole and was passing him on the way down, got "even with his feet," Baum noticed that "he quit pulling up the hand line," and, looking up, saw "his head coming down just as I looked." While he did not see that any part of the body of deceased came in contact with the wires, it is apparent that he was not looking at him at the time deceased collapsed. A witness who observed deceased immediately after his collapse testified:
"Well, he had his feet on the first lower cross-arm, his right leg was over this large feed wire and spread like that (indicating) on each side of the pole and his right foot over the feed wire on the outside of it. Belt was above the second cross-arm and he was hanging down there supported by another man by the shoulders.
"Q. Were his shoes or his leg touching the feed wire?
"A. Lay right on the feed wire."
6. That deceased might have received a shock from *Page 30 
these wires without the contact leaving any visible marks upon his person.
7. At the time of his death deceased was 41 years of age, had never complained of heart trouble, and was apparently in the enjoyment of good health.
This proof and the inferences that may fairly and reasonably be drawn therefrom, in my opinion, sustain the finding of the commission that the bursting of the blood vessel was caused by an electric shock. The two doctors present when thepost-mortem was performed and the one who performed it saw no visible signs of an electric shock. With the care with which experienced surgeons usually weigh their words when testifying as experts, they were unwilling to express an opinion as to the immediate cause of the bursting of the blood vessel, while admitting that a shock might have caused it. The condition in which they found the artery led them to say that the rupture might have resulted without any shock. I think their testimony goes no further than to say that a person with arteries such as deceased had might have collapsed at any moment without any other apparent reason therefor. In such a case, we can but weigh the probabilities. The deceased met his death while working in close proximity to electric wires, contact with which ordinarily would produce death. In view of his ability to stand the strain of lifting the heavy pole, his act in climbing the pole on which he was working, which required much exertion, the character of the work he was doing, simply pulling up a rope with no particular weight attached to it, all without complaint on his part, it cannot well be said as a matter of law that his collapse was due to his physical condition. Had the facts here presented been submitted in the trial of an action at law, I am impressed that we would say it should have been the duty of the court to submit to the jury the question *Page 31 
as to whether the bursting of the artery was caused by an electric shock.
"A presumption is a negative or affirmative inference as to the existence of a fact which probable reasoning and common sense draw from proved surrounding facts and circumstances."Kimber v. Consumers Power Co., 229 Mich. 663, 669.
The proof is clear that an electric shock would cause the rupture of the blood vessel. If an inference may fairly and reasonably be drawn from the proofs that the deceased received such a shock, to hold that it was the immediate cause of his death is not permitting an inference on an inference. If he received the shock, the cause of death is accounted for without inference.
The award is affirmed.
McDONALD, C.J., and BIRD, MOORE, and STEERE, JJ., concurred with SHARPE, J.